                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

LAKESHIA MUMFORD,                §
          Plaintiff,             §
                                 §
vs.                              §
                                 § Civil Action No. 4:19-01330-MGL-KDW
FLORENCE COUNTY DISABILITIES AND §
SPECIAL NEEDS BOARD,             §
           Defendant.            §
                                 §

 ORDER ADOPTING THE REPORT AND RECOMMENDATION AND DISMISSING
 PLANTIFF’S CAUSE OF ACTION FOR WRONGFUL DISCHARGE IN VIOLATION
                         OF PUBLIC POLICY

       Plaintiff Lakeshia Mumford (Mumford), filed this action asserting several federal causes

of action, along with a state-based cause of action, alleging she was wrongfully discharged by

Defendant Florence County Disabilities and Special Needs Board (Defendant). This matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting Defendant’s partial motion to dismiss be granted, dismissing

Mumford’s third cause of action. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1)(C).

       The Magistrate Judge filed the Report on September 17, 2019. To date, Mumford has

failed to file any specific written objections to the Report. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case under the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Mumford’s third cause of action is DISMISSED WITH PREJUDICE under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim.

       IT IS SO ORDERED.

       Signed this 5th Day of November 2019 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
